Citation Nr: 0715220	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  01-03 609	)	DATE
	)
	)


THE ISSUE

Whether a January 25, 1977, Board of Veterans' Appeals 
decision concerning termination of a total disability rating 
based upon individual unemployability (TDIU) should be 
reversed or revised based upon clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
September 1951 to September 1971.

This matter comes before the Board by order of the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") on October 4, 2006, which vacated an April 
2004 Board decision and remanded the case for further 
adjudication.  The issue was previously addressed in a May 
15, 2003, Court decision which vacated a July 2001 Board 
decision.  

It is significant to note that the October 4, 2006, Court 
decision includes no discussion concerning the issue of 
entitlement to an increased rating for depressive reaction 
with headaches which was addressed in the January 25, 1977, 
Board decision at issue.  The Board also notes that the issue 
of entitlement to a rating in excess of 30 percent for a 
nervous disorder was denied in a final March 19, 1985.  Board 
decisions are generally considered to be final, unless 
reconsideration is ordered, the decision is revised because 
of CUE, or a timely notice of appeal is received by the 
Court.  38 C.F.R. § 20.1100 (2006).  As the Court has 
provided no specific order concerning the service-connected 
disability evaluations in either the 1977 or 1985 
determinations, the Board finds the present matter is more 
appropriately addressed as provided on the title page of this 
decision.

The Board also notes that by correspondence dated February 
27, 2007, the veteran's attorney requested a video conference 
hearing in this case.  While VA regulations provide that a 
request for a hearing for the purpose of argument concerning 
a Board CUE motion may be granted where good cause is shown, 
such requests must be submitted to the Board's Director of 
Management and Administration and no testimony or other 
evidence may be admitted.  See 38 C.F.R. § 20.1405(c) (2006).  
In light of the decision below and as no good cause has been 
shown, the Board finds a hearing is not warranted.




FINDINGS OF FACT

1.  In a January 25, 1977, decision, the Board denied an 
increased rating for service-connected depressive reaction, 
with headaches, then rated 50 percent disabling, and denied 
entitlement to the assignment of a TDIU, based on service-
connected disability. 

2.  An October 4, 2006, determination by the Court found the 
January 25, 1977, Board decision had mischaracterized the 
issue on appeal as to TDIU.

3.  The record shows that the January 25, 1977, Board 
decision did not consider applicable regulatory provisions 
and that without that error the outcome of the decision would 
have been different.


CONCLUSION OF LAW

The January 25, 1977, Board decision was clearly and 
unmistakably erroneous as to the issue of TDIU.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the Court has found that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, 
the provisions of the VCAA as well as VA's implementing 
regulations will not be addressed in this decision.

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2006).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In this case, in a March 1974 rating decision the RO granted 
an increased rating for service-connected depressive reaction 
to 70 percent and granted TDIU.  Effective dates were 
assigned from January 26, 1974.  Following a routine 
scheduled VA psychiatric rating examination in April 1975, 
these ratings were confirmed and continued by rating decision 
dated in May 1975.

Subsequent to a VA psychiatric rating examination in May 1976 
the RO in a June 1976 rating action reduced the 70 percent 
evaluation (a rating that had been in effect for less than 
three years) to 50 percent disabling and terminated TDIU.  
The effective date for these actions was September 1, 1976.  
An appeal from that decision was perfected and in a January 
25, 1977, decision the Board denied the issues of entitlement 
to an increased rating for depressive reaction, with 
headaches, and entitlement to TDIU.

In the motion at hand, the moving party alleges CUE in the 
Board's decision of January 25, 1977, in essence, affirming 
the 1976 RO decision which reduced the rating for depressive 
reaction from 70 percent to 50 percent disabling and 
terminating TDIU.  It is asserted that the Board's decision 
was erroneous in failing to consider whether the reduction or 
termination of TDIU was appropriate and failing to consider 
and properly apply the provisions of 38 C.F.R. § 3.343.

A review of the Board's January 25, 1977, decision includes 
findings that the veteran's only compensable service-
connected disability was a nervous disorder.  It was also 
noted that he was currently unemployed, but had employment 
experience as a manager in customer service and had completed 
four years of high school.  The veteran's service-connected 
nervous disorder was manifested by ambivalence, low self-
esteem, depression, anger and feelings of rejection.  His 
insight and judgment were fairly good, he was able to relate 
socially to others, and he was oriented in all spheres.  The 
Board found his service-connected disorder did not preclude 
some form of substantially gainful employment.  The decision 
did not cite nor include discussion as to the applicability 
of 38 C.F.R. § 3.343 (1976) (which provided that reduction or 
termination of TDIU required clear and convincing evidence of 
actual employability).

The evidence of record at the time of the 1977 Board decision 
included a July 1976 private medical statement by Dr. S. 
Workman noting that he had treated the moving party since 
March 1975 and that he was "still unable to work and should 
be considered for total disability at this time."  A May 
1976 VA psychiatric examination did not specifically address 
the issue of employability, but did estimate the moving 
party's degree of incapacity as severe.  

Based upon the evidence of record, the Board notes that an 
October 4, 2006, determination by the Court found the January 
25, 1977, decision had mischaracterized the issue on appeal 
as to TDIU and that the proper issue should have been whether 
the termination of TDIU had been proper.  It was noted that 
for this issue the provisions of 38 C.F.R. § 3.343 (1976) 
required clear and convincing evidence of actual 
employability to terminate the award of TDIU.  It is 
significant to note that the Court has held that the failure 
to consider and apply the provisions of 38 C.F.R. § 3.343(a), 
if applicable, renders a rating decision, and any Board 
decision subsuming such rating decision, void ab initio, as 
not in accordance with the law.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 282 (1992).

The record shows that the January 25, 1977, Board decision 
did not consider applicable regulatory provisions and that 
without that error the outcome of the decision would have 
been different.  There was no clear and convincing evidence 
of actual employability of record at the time of the Board 
prior determination.  As such, the Board's January 25, 1977, 
decision was clearly and unmistakably erroneous and the June 
10, 1976, rating decision terminating TDIU is void ab initio.  

The Board notes, however, that no present determination is 
made as to the applicability of 38 C.F.R. § 3.105(e) in the 
reinstatement of TDIU for any period of time warranted upon 
re-adjudication by the agency of original jurisdiction.  But 
see VAOPGCPREC 01-2007 (Jan. 17, 2007).


ORDER

The January 25, 1977, Board decision concerning termination 
of TDIU was clearly and unmistakably erroneous and the June 
10, 1976, rating decision terminating TDIU is void ab initio.



___________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



